Citation Nr: 0831612	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971 and from September 1987 to December 2004.  This case 
comes to the Board of Veterans' Appeals (Board) from an April 
2006 rating decision from the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.

The veteran testified before the undersigned Veterans Law 
Judge in a May 2007 Travel Board hearing.  A transcript of 
that hearing has been made a part of the claims file.


FINDING OF FACT

The veteran has been diagnosed as having sleep apnea that had 
onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further discussed.  

Claim for Service Connection

The veteran claims that his sleep apnea began while he was 
still on active duty.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran underwent a VA examination in November 2004, 
prior to his separation from active duty.  At that time, he 
was noted to have had chronic sinusitis in service and was 
diagnosed with rhinosinusitis which was later service-
connected by the RO in a March 2005 rating decision.  The 
same month as the VA examination, the veteran contacted the 
RO about submitting an additional claim for service 
connection for sleep apnea.  He was informed that he should 
wait until he had a diagnosis of sleep apnea after indicating 
that he had no diagnosis of the disorder at that time.

The Air Force Hospital which had treated the veteran for a 
variety of conditions including sinusitis, submitted a 
request on December 29, 2004 for a sleep study to be 
obtained.  This request was dated just before the veteran's 
separation from service on December 31, 2004.  The requested 
sleep study, conducted in June 2005, resulted in the 
veteran's being diagnosed as having sleep apnea after a 
thorough examination of his sinuses and respiratory system 
and his sleep.  At that time, the veteran submitted his claim 
for service connection for sleep apnea.  A later VA 
examination conducted in March 2006 found the veteran's 
sinuses to be in much the same condition as that reported at 
the November 2004 VA examination and the June 2005 sleep 
study.  He was diagnosed as having sleep apnea per the June 
2005 sleep study but it was indicated that his symptoms had 
completely resolved.

In this case, service connection is warranted as everything 
shows that sleep apnea most likely began in service.  The 
veteran's in-service diagnosis of rhinosinusitis, the in-
service request for the sleep study, and the continuing 
symptoms relating to the veteran's sinuses initially seen in 
service were seen at the sleep study and at the latter post-
service VA examination.  As such, service connection is 
warranted for this disability.

It is noted that at the most recent VA examination in March 
2006 the veteran's symptoms of sleep apnea were determined to 
have been completely resolved.  However, as the veteran was 
diagnosed as still having the sleep apnea disorder, service 
connection can be established even if it is not symptomatic.

As the veteran's sleep apnea is determined to have had onset 
in service and the veteran continues to be diagnosed as 
having the disorder, service connection for sleep apnea is 
granted.





ORDER

Service connection for sleep apnea is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


